FILED
                            NOT FOR PUBLICATION                               JUN 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30136

               Plaintiff - Appellee,              D.C. No. 3:99-CR-00036-HRH

  v.
                                                  MEMORANDUM *
JUAN FRANCISCO VALERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                    H. Russel Holland, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Juan Francisco Valera appeals from the 262-month sentence imposed

following the district court’s order granting his 18 U.S.C. § 3582(c)(2) motion for

a reduced sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Valera contends that the district court erred at the section 3582(c)(2)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceeding by: (1) concluding that the Sentencing Commission has the authority to

limit the district court’s ability to look at the 18 U.S.C. § 3553(a) factors when

imposing a modified sentence; (2) failing to address adequately the 100:1

crack/powder disparity; and (3) treating the Guidelines as mandatory. These

contentions are foreclosed by Dillon v. United States, 130 S. Ct. 2683, 2692-93

(2010) (section 3582(c)(2) proceedings do not implicate the Sixth Amendment

interests identified in United States v. Booker, 543 U.S. 220 (2005)).

         Valera also contends the policy statement articulated in U.S.S.G. § 1B1.10 is

invalid because it was promulgated in violation of procedural requirements. This

contention is foreclosed by United States v. Fox, 631 F.3d 1128, 1131-33 (9th Cir.

2011).

         We deny the government’s March 22, 2011, motion for summary affirmance

as moot.

         AFFIRMED.




                                            2                                   09-30136